UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4688


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CALVIN LEVAR DIXON, a/k/a Booga, a/k/a Calvin Dion,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:10-cr-00277-PMD-4)


Submitted:   June 11, 2014                 Decided:   June 24, 2014


Before DIAZ and WYNN, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Bradley M. Kirkland, BRADLEY M. KIRKLAND, LLC, Columbia, South
Carolina, for Appellant. Sean Kittrell, Assistant United States
Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Calvin      Levar      Dixon     pleaded      guilty,      pursuant          to    a

written plea agreement, to one count of conspiracy to possess

with intent to distribute 280 grams or more of crack cocaine,

500 grams or more of cocaine, 1000 grams or more of heroin, a

quantity    of     marijuana,      as     well     as   maintaining          a    place       for

distribution,       three      counts        of    possession         with        intent       to

distribute       heroin,     one    count     of    possession        with        intent      to

distribute crack cocaine, and one count of unlawful possession

of a firearm by a convicted felon.                       He received a 264-month

sentence of imprisonment.             Counsel has filed a brief pursuant to

Anders     v.     California,       386      U.S.       738     (1967),          finding       no

meritorious grounds for appeal but questioning whether Dixon’s

guilty plea was knowing and voluntary and whether the district

court    imposed    a   reasonable        sentence.           Dixon   filed        a    pro    se

supplemental       brief     raising    ineffective           assistance         of    counsel

related to the guilty plea hearing.                     The Government declined to

file a brief or raise the appeal waiver.                        Finding no error, we

affirm.

            Prior to accepting a plea, a trial court must conduct

a   plea   colloquy     in    which     it    informs         the   defendant          of,    and

determines that the defendant comprehends, the nature of the

charge to which he is pleading guilty, any mandatory minimum

penalty, the maximum possible penalty he faces, and the rights

                                             2
he    is    relinquishing      by    pleading       guilty.   Fed.        R.    Crim.    P.

11(b)(1); United States v. DeFusco, 949 F.2d 114, 116 (4th Cir.

1991).       Additionally, the district court must ensure that the

defendant’s plea was supported by an independent factual basis,

was voluntary, and did not result from force or threats.                               Fed.

R. Crim. P. 11(b)(2)-(3); DeFusco, 949 F.2d at 119-20.                             Because

Dixon did not seek to withdraw his guilty plea or otherwise

preserve any allegation of Rule 11 error, this court reviews his

plea colloquy for plain error.                   United States v. Martinez, 277

F.3d 517, 525 (4th Cir. 2002); see Henderson v. United States,

133 S. Ct. 1121, 1126 (2013) (discussing plain error standard).

Our   review    of     the   record    indicates       that   the    district          court

substantially complied with Rule 11 in accepting Dixon’s plea.

Accordingly,     we     conclude      that       Dixon’s   plea   was      knowing       and

voluntary and was supported by an adequate factual basis, and,

consequently, that the plea was final and binding.                             See United

States v. Lambey, 974 F.2d 1389, 1394 (4th Cir. 1992) (en banc).

              We review a sentence for reasonableness, applying an

abuse of discretion standard.                Gall v. United States, 552 U.S.

38,    46    (2007).         The    court    first     reviews      for        significant

procedural error, and if the sentence is free from such error,

it    then    considers       substantive         reasonableness.         Id.     at    51.

Procedural error includes improperly calculating the Sentencing

Guidelines range, treating the Guidelines range as mandatory,

                                             3
failing to consider the 18 U.S.C. § 3553(a) (2012) factors, and

failing to explain adequately the selected sentence.                         Id.    The

district    court     must      make    an    “individualized         assessment”    by

applying the relevant § 3553(a) factors to the case’s specific

circumstances.       United States v. Carter, 564 F.3d 325, 328 (4th

Cir. 2009).       The individualized assessment need not be elaborate

or   lengthy,     but     it    must    be       adequate     to    allow   meaningful

appellate review.             Id. at 330.         Substantive reasonableness is

determined by considering the totality of the circumstances, and

if   the   sentence      is    within   the      properly-calculated        Guidelines

range,     we    apply    a    presumption         of   reasonableness.          United

States v. Strieper, 666 F.3d 288, 295 (4th Cir. 2012).

            In    imposing       Dixon’s         sentence,    the     district     court

correctly calculated the Guidelines range, did not abuse its

discretion in granting a variance for a 1:1 ratio of powder to

crack cocaine, and specifically considered the advisory nature

of the Guidelines, the § 3553(a) factors, and Dixon’s individual

circumstances.        Accordingly, we conclude that Dixon’s 264-month

sentence is both procedurally and substantively reasonable.

            In    accordance       with      Anders,     we    have     reviewed     the

record, including Dixon’s pro se claim of ineffective assistance

of counsel, and have found no meritorious issues for appeal.                         We

therefore affirm Dixon’s conviction and sentence.                           This court

requires that counsel inform Dixon, in writing, of the right to

                                             4
petition    the   Supreme       Court    of       the   United   States    for    further

review.     If Dixon requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move    in      this     court        for       leave    to     withdraw        from

representation. Counsel’s motion must state that a copy thereof

was served on Dixon.           We dispense with oral argument because the

facts   and    legal    contentions       are       adequately        presented    in    the

materials      before    this    court    and       argument     would    not     aid    the

decisional process.



                                                                                  AFFIRMED




                                              5